Exhibit 99.2 Table 1: PG&E Corporation Business Priorities 2007-2011 1.Advance business transformation 2.Provide attractive shareholder returns 3. Increase investment in utility infrastructure 4.Implement an effective energy procurement plan 5.Improve reputation through more effective communications 6.Evaluate the evolving industry and related investment opportunities 1 Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Net Income in Accordance with Generally Accepted Accounting Principles ("GAAP") Second Quarter and Year-to-Date, 2007 vs. 2006 (in millions, except per share amounts) Three months ended June 30, Six months ended June 30, Earnings (Loss) Earnings (Loss) per Common Share (Diluted) Earnings (Loss) Earnings (Loss) per Common Share (Diluted) 2007 2006 2007 2006 2007 2006 2007 2006 PG&E Corporation Earnings from Operations (1) $ 269 $ 228 $ 0.74 $ 0.64 $ 525 $ 442 $ 1.45 $ 1.24 Items Impacting Comparability (2) Scheduling Coordinator Cost Recovery (3) - 22 - 0.06 - 22 - 0.06 Environmental Remediation Liability (4) - (18 ) - (0.05 ) - (18 ) - (0.05 ) Total - 4 - 0.01 - 4 - 0.01 PG&E Corporation Earnings on a GAAP basis $ 269 $ 232 $ 0.74 $ 0.65 $ 525 $ 446 $ 1.45 $ 1.25 1. Earnings from operations exclude items impacting comparability. 2. Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP.For the three and six months ended June 30, 2007, PG&E Corporation did not have any items impacting comparability to report. 3. Items impacting comparability for the three and six months ended June 30, 2006 reflect the recognition of approximately $22 million ($0.06 per common share), after tax, of a regulatory asset related to certain scheduling coordinator ("SC") costs incurred from 1998 to 2005 and a reversal of a reserve for SC costs under the Scheduling Coordinator Services ("SCS") Tariff offset by SCS refunds to the existing wholesale transmission customers. 4. Items impacting comparability for the three and six months ended June 30, 2006 reflect an increase of approximately $18 million ($0.05 per common share), after-tax, in the estimated cost of environmental remediation associated with the Utility’s gas compressor station located near Hinkley, California as a result of changes in the California Regional Water Quality Control Board’s imposed remediation levels. 2 Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Net Income in Accordance with GAAP Second Quarter and Year-to-Date, 2007 vs. 2006 (in millions) Three months ended June 30, Six months ended June 30, Earnings (Loss) Earnings (Loss) 2007 2006 2007 2006 Pacific Gas and Electric Company Earnings from Operations (1) $ 270 $ 223 $ 528 $ 437 Items Impacting Comparability (2) Scheduling Coordinator Cost Recovery (3) - 22 - 22 Environmental Remediation Liability (4) - (18 ) - (18 ) Total - 4 - 4 Pacific Gas and Electric Company Earnings on a GAAP basis $ 270 $ 227 $ 528 $ 441 1. Earnings from operations exclude items impacting comparability. 2. Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP.For the three and six months ended June 30, 2007, Pacific Gas and Electric Company did not have any items impacting comparability to report. 3. Items impacting comparability for the three and six months ended June 30, 2006 reflect the recognition of approximately $22 million, after tax, of a regulatory asset related to certain SC costs incurred from 1998 to 2005 and a reversal of a reserve for SC costs under the SCS Tariff offset by SCS refunds to the existing wholesale transmission customers. 4. Items impacting comparability for the three and six months ended June 30, 2006 reflect an increase of approximately $18 million, after-tax, in the estimated cost of environmental remediation associated with the Utility’s gas compressor station located near Hinkley, California as a result of changes in the California Regional Water Quality Control Board’s imposed remediation levels. 3 Table 4: PG&E Corporation Earnings per Common Share ("EPS")from Operations Second Quarter 2007 vs. Second Quarter 2006 ($/Share, Diluted) Q2 2006 EPS from Operations (1) $ 0.64 Rate base revenue increase 0.09 Gas transmission revenue 0.02 Miscellaneous items 0.01 Environmental remediation (0.01 ) Share variance (0.01 ) Q2 2007 EPS from Operations (1) $ 0.74 Year-to-Date 2007 vs. Year-to-Date 2006 ($/Share, Diluted) Q2 2from Operations (1) $ 1.24 Rate base revenue increase 0.16 Gas transmission revenue 0.02 Storm costs (2) 0.02 Miscellaneous items 0.03 Environmental remediation (0.01 ) Share variance (0.01 ) Q2 2from Operations (1) $ 1.45 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Costs incurred in 2006 with lower level of costs in 2007. 4 Table 5: PG&E Corporation Share Statistics Second Quarter 2007 vs. Second Quarter 2006 (in millions, except per share amounts) Second Quarter 2007 Second Quarter 2006 % Change Common Stock Data Book Value per share – end of period (1) $ 22.09 $ 20.40 8.28 % Weighted average common shares outstanding, basic 350 346 1.16 % Employee stock-based compensation 2 3 (33.33 )% Weighted average common shares outstanding, diluted 352 349 0.86 % 9.5% Convertible Subordinated Notes (participating securities) 19 19 - Weighted average common shares outstanding and participating securities, diluted 371 368 0.82 % 1.Common shareholders’ equity per common share outstanding at period end. Source:PG&E Corporation’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 5 Table 6: Operational Performance Metrics Second Quarter Actual 2007 vs. Targets 2007 2007 Percentage Weight (1) Q2 YTD Actual Q2 YTD Target EOY Target 1. Earnings from operations (in millions) (Earnings from ongoing core operations) 50% $ 525 See note (2) See note (2) 2. J.D. Power Customer Satisfaction Index (Composite of J.D. Power residential and business customer surveys) 20% 693 678 676 3. Business Transformation Performance (Composite of five Transformation metrics) 20% 0.98 1.00 1.00 4. Employee Engagement Premier Survey (Measurement of employee engagement at PG&E) 5% See note (3) N/A 66% 5. Safety Performance (Measurement of occupational injury or illness based on OSHA Recordables) 5% 4.36 4.48 4.50 1. Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2. Internal target not publicly disclosed but is consistent with publicly disclosed guidance for 2007 EPS from operations of $2.70 - $2.80. 3. Annual survey results will be available in early February 2008. 6 DEFINITIONS OF 2: 1. Earnings from Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations.It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability).The measurement is not in accordance with GAAP.For a reconciliation of earnings from operations to consolidated net income in accordance with GAAP, see Tables 2 and 3 above. The 2007 target for earnings from operations is based on the Utility’s 2007 authorized return on equity.This target is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2007 EPS from operations of $2.70-$2.80. 2. J.D. Power Customer Satisfaction Index: Pacific Gas and Electric Companymeasures residential and business customer satisfaction with annual industry-wide surveys conducted by J.D. Power and Associates, as well as with proprietary studies using the same survey methodology in interim periods.The overall customer satisfaction metric represents the year-to-date average of the residential and business overall customer satisfaction scores from both the J.D. Power-administered and proprietary surveys. The metric is calculated by first combining the available residential and business satisfaction scores (weighted 60% and 40%, respectively) in each period surveyed and then averaging all available composite scores for the year-to-date metric value. 3. Business Transformation Performance: The Business Transformation (BT) index is comprised of five measurement points that define success in achieving key BT operational, financial, and post-BT implementation objectives.These five measurement points are: a.Overall BT cost performance in comparison to budgeted amounts; b.Overall BT benefit performance in comparison to planned/budgeted amounts; c.New business customer connection performance improvement for cycle time and number of customer commitmentsmet; d.SmartMeterTM project performance for number of meters installed and activated; and e.BT Foundational release schedule and scope success. The measurement points are individually scored on an index scaled from 0 to 2.These scores then are averaged with equal weighting tocalculate the overall BT performance index score. 4. Employee Engagement Premier Survey: The employee engagement premier survey is designed around 15 key drivers of employee engagement.The average overall employee engagement score provides a comprehensive metric that is derived by averaging the percent favorable responses from all 40 core survey items (all fall into one of the 15 key drivers). 5. Safety Performance: An OSHA Recordable is an occupational (job-related) injury or illness that requires medical treatment beyond first aid, or results in work restrictions, death, or loss of consciousness.The OSHA Recordable Rate is the number of OSHA Recordables per 200,000 hours worked (a rule of thumb is that the OSHA Recordable Rate represents the number of OSHA Recordables per year for every 100 employees). 7 Table 7: Pacific Gas and Electric Company Operating Statistics Second Quarter and Year-to-Date, 2007 vs. 2006 Three Months Ending June 30, Six Months Ending June 30, 2007 2006 2007 2006 Electric Sales (in millions kWh) Residential 6,973 7,100 14,939 14,841 Commercial 8,399 8,129 16,293 15,935 Industrial 3,764 3,748 7,140 7,382 Agricultural 1,602 791 2,227 1,316 BART, public street and highway lighting 202 200 408 405 Other electric utilities 1 3 2 6 Sales from Energy Deliveries 20,941 19,971 41,009 39,885 Total Electric Customers at June 30 5,097,571 5,039,918 Bundled Gas Sales (in millions MCF) Residential 38 44 125 123 Commercial 15 18 40 43 Total Bundled Gas Sales 53 62 165 166 Transportation Only 112 105 255 220 Total Gas Sales 165 167 420 386 Total Gas Customers at June 30 4,253,217 4,206,708 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear 4,034 3,799 8,943 8,604 Hydro (net) 1,548 4,222 3,691 7,960 Fossil 109 141 234 407 Total Utility Generation 5,691 8,162 12,868 16,971 Purchased Power Qualifying Facilities 4,137 4,121 8,006 7,711 Irrigation Districts 670 1,797 1,282 3,452 Other Purchased Power 370 650 539 856 Spot Market Purchases/Sales, net 4,610 1,125 7,281 1,162 Total Purchased Power (1) 9,787 7,693 17,108 13,181 Delivery from DWR 4,764 4,261 10,054 9,057 Delivery to Direct Access Customers 1,724 1,900 3,400 3,881 Others (includes energy loss) (1,025 ) (2,045 ) (2,421 ) (3,205 ) Total Electric Energy Delivered 20,941 19,971 41,009 39,885 Diablo Canyon Performance Overall capacity factor (including refuelings) 83 % 79 % 93 % 91 % Refueling outage period 4/30/07-5/29/07 4/17/06-5/25/06 4/30/07-5/29/07 4/17/06-5/25/06 Refueling outage duration during the period (days) 29.8 38.8 29.8 38.8 1. For the three months ended June 30, 2007 and 2006, Total Purchased Power is net of Spot Market Sales of 842 million kWh and 2,609 million kWh, respectively.For the six months ended June 30, 2007 and 2006, Total Purchased Power is net of Spot Market Sales of 1,575 million kWh and 5,077 million kWh, respectively. 8 Table 8: PG&E Corporation EPS Guidance 2007 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 2.70 $ 2.80 Estimated Items Impacting Comparability $ 0.00 $ 0.00 EPS Guidance on a GAAP Basis $ 2.70 $ 2.80 2008 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 2.90 $ 3.00 Estimated Items Impacting Comparability $ 0.00 $ 0.00 EPS Guidance on a GAAP Basis $ 2.90 $ 3.00 The EPS guidance for 2007 and 2008 are forward-looking statements that are based on various assumptions that may prove to be inaccurate.Actual results may differ materially.For a discussion of the factors that may affect future results, see the factors listed in Table 10, the discussion of risk factors in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007, and the discussion of risk factors in PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2006. 9 Table 9: Rate Base - Pacific Gas and Electric Company 2006 2007 2008 Recorded Estimated Estimated Total Weighted Average Rate Base (in billions) $ 15.9 $ 17.0 $ 18.7 The estimates of rate base for 2007 and 2008 and the forecast of capital expenditures on which the estimates are based, are forward-looking statements that are subject to various risks and uncertainties, including whether the forecasted expenditures will be made within the time periods assumed.Actual results may differ materially.For a discussion of the factors that may affect future results, see the factors listed in Table 10, the discussion of risk factors in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007, and the discussion of risk factors in PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2006. 10 Table 10: General Earnings Sensitivities for 2007 and 2008 PG&E Corporation and Pacific Gas and Electric Company Variable Description of Change Estimated Earnings Impact for 2007 Estimated Earnings Impact for 2008 Rate base +/- $100 million change in rate base (1) +/- $6 million +/- $6 million Return on equity (ROE) +/- 0.1% change in earned ROE +/- $9 million +/- $10 million Share count +/- 1% change in average shares outstanding -/+ $0.03 per share -/+ $0.03 per share Revenues +/- $7 million change in revenues (pre-tax), including Electric Transmission and California Gas Transmission +/- $0.01 per share +/- $0.01 per share 1.Assumes earning 11.35% on equity portion (52%). 11 DISCUSSION RELATED TO TABLES 8, 9, and 10: Management's statements regarding 2007 and 2008 guidance for earnings from operations per common share for PG&E Corporation, estimated rate base for 2007 and 2008, and general sensitivities for 2007 and 2008 earnings, constitute forward-looking statements that are based on current expectations and assumptions which management believes are reasonable, including that the Utility earns at leastits authorized rate of return on equity while growing its asset base and controlling its costs in line with regulatory approvals, and that the ratemaking capital structure is maintained at 52 percent equity. These statements and assumptions are necessarily subject to various risks and uncertainties. Actual results may differ materially. Factors that could cause actual results to differ materially include: · the Utility’s ability to timely recover costs through rates; · the outcome of regulatory proceedings, including ratemaking proceedings pending at the California Public Utilities Commission ("CPUC") and the Federal Energy Regulatory Commission, ("FERC"); · the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; · the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events or hazards on the Utility’s facilities and operations, its customers and third parties on which the Utility relies; · the potential impacts of climate change on the Utility’s electricity and natural gas businesses; · changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology, including the development of alternative energy sources, or other reasons; · operating performance of the Utility’s Diablo Canyon nuclear generating facilities (“Diablo Canyon”), the occurrence of unplanned outages at Diablo Canyon, or the temporary or permanent cessation of operations at Diablo Canyon; · the ability of the Utility to recognize benefits from its initiatives to improve its business processes and customer service; · the ability of the Utility to timely complete its planned capital investment projects; · the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; · the impact of changing wholesale electric or gas market rules, including new rules of the California Independent System Operator to restructure the California wholesale electricity market; · how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; · the extent to which PG&E Corporation or the Utility incur costs and liabilities in connection with litigation that are not recoverable through rates, from third parties, or through insurance recoveries; · the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit; · the impact of environmental laws and regulations and the costs of compliance and remediation; · the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; and · other risks and factors disclosed in PG&E Corporation’s and Pacific Gas and Electric Company’s SEC reports. 12 Table 11: Cash Flow Sources and Uses Year-to-Date 2007 PG&E Corporation (in millions) Cash and Cash Equivalents, December 31, 2006 $ 456 Sources of Cash Cash from operations $ 1,236 Net proceeds from sale of assets 8 Net proceeds from issuance of commercial paper 109 Net proceeds from issuance of long-term debt 690 Common stock issued 89 Other 14 $ 2,146 Uses of Cash Capital expenditures $ 1,320 Increase in restricted cash 13 Investments in and proceeds from nuclear decommissioning trust, net 58 Repayments under credit facilities 300 Rate reduction bonds matured 143 Energy recovery bonds matured 160 Common stock dividends paid 242 $ 2,236 Cash and Cash Equivalents, June 30, 2007 $ 366 Source:PG&E Corporation’s Condensed Consolidated Statements of Cash Flows included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 13 Table 12: PG&E Corporation’s and Pacific Gas and Electric Company’s Consolidated Cash Position Second Quarter 2007 vs. Second Quarter 2006 (in millions) 2007 2006 Change Cash Flow from Operating Activities (YTD June 30) PG&E Corporation $ 1 $ 30 $ (29 ) Pacific Gas and Electric Company 1,235 1,510 (275 ) $ 1,236 $ 1,540 $ (304 ) Consolidated Cash Balance (at June 30) PG&E Corporation $ 288 $ 256 $ 32 Pacific Gas and Electric Company 78 165 (87 ) $ 366 $ 421 $ (55 ) Consolidated Restricted Cash Balance (at June 30) PG&E Corporation $ - $ - $ - Pacific Gas and Electric Company 1 1,445 1,498 (53 ) $ 1,445 $ 1,498 $ (53 ) 1.Includes $17 million of restricted cash classified as Other Noncurrent Assets – Other at June 30, 2007. Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Reports on Form 10-Q for the quarters ended June 30, 2007 and June 30, 2006. 14 Table 13: PG&E Corporation’s and Pacific Gas and Electric Company’s Long-Term Debt Second Quarter 2007 vs. Year-End 2006 (in millions) Balance at June 30,2007 December 31, 2006 PG&E Corporation Convertible subordinated notes, 9.50%, due 2010 $ 280 $ 280 Less: current portion(1) - (280 ) 280 - Utility Senior notes: 3.60% to 6.05% bonds, due 2009-2037 5,800 5,100 Unamortized discount, net of premium (20 ) (16 ) Total senior notes 5,780 5,084 Pollution control bond loan agreements, variable rates(2), due 2026(3) 614 614 Pollution control bond loan agreement, 5.35%, due 2016 200 200 Pollution control bond loan agreements, 4.75%, due 2023 345 345 Pollution control bond loan agreements, variable rates(4), due 2016-2026 454 454 Other - 1 Less: current portion - (1 ) Long-term debt, net of current portion 7,393 6,697 Total consolidated long-term debt, net of current portion $ 7,673 $ 6,697 1. Since no holders of the Convertible Subordinated Notes exercised the one-time right to require PG&E Corporation to repurchase the Convertible Subordinated Notes on June 30, 2007, PG&E Corporation has classified the Convertible Subordinated Notes as a noncurrent liability (in Noncurrent Liabilities - Long-Term Debt) in PG&E Corporation’s Condensed Consolidated Balance Sheets as of June 30, 2007. 2. At June 30, 2007, interest rates on these loans ranged from 3.84% to 3.91%. 3. These bonds are supported by $620 million of letters of credit which expire on February 24, 2012.Although the stated maturity date is 2026, the bonds will remain outstanding only if the Utility extends or replaces the letters of credit. 4. At June 30, 2007, interest rates on these loans ranged from 3.65 % to 3.85%. 15 Table 14: PG&E Corporation and Pacific Gas and Electric Company Repayment Schedule and Interest Rates - Long-Term Debt, Rate Reduction Bonds and Energy Recovery Bonds as of June 30, 2007 (in millions, except interest rates) 2007 2008 2009 2010 2011 Thereafter Total Long-term debt: PG&E Corporation Average fixed interest rate - - - 9.50 % - - 9.50 % Fixed rate obligations $ - $ - $ - $ 280 $ - $ - $ 280 Utility Average fixed interest rate - - 3.60 % - 4.20 % 5.67 % 5.36 % Fixed rate obligations $ - $ - $ 600 $ - $ 500 $ 5,245 $ 6,345 Variable interest rate as of June 30, 2007 3.82 % 3.82 % Variable rate obligations $ - $ - $ - $ - $ - $ 1,068 $ 1,068 Less: current portion $ - $ - $ - $ - $ - $ - $ - Total consolidated long-term debt $ - $ - $ 600 $ 280 $ 500 $ 6,313 $ 7,693 2007 2008 2009 2010 2011 Thereafter Total Utility Average fixed interest rate 6.48 % - 6.48 % Rate reduction bonds $ 147 $ - $ - $ - $ - $ - $ 147 Average fixed interest rate 4.18 % 4.19 % 4.36 % 4.49 % 4.61 % 4.64 % 4.44 % Energy recovery bonds $ 179 $ 354 $ 370 $ 386 $ 424 $ 403 $ 2,116 16 Table 15: Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Gas Accord IV CPUC proceeding to set rates, terms and conditions for gas transmission and storage services effective January 1, 2008 through 2010.Settlement filed on March 15, 2007.Final decision expected by year-end 2007. A.07-03-012 Cost of Capital 2008 CPUC proceeding to establish capital structure and increase the currently authorized rate of return on equity and rate base for 2008.Final decision expected by year-end 2007. A.07-05-008 2006 Long Term Procurement Plan (2006 LTPP) CPUC proceeding to determine need for new generation in the 10-year period 2007 through 2016.Also determines how costs associated with new generation will be recovered from customers.In 2006 plan, PG&E seeks approval to procure up to 2300 MW of new generation.Final decision expected by year-end 2007. R.06-02-013 Billing and Collection Investigation CPUC investigation into past billing and collection practices.Final decision expected by third quarter 2007. I.03-01-012 QF Pricing and Policy CPUC rulemaking proceeding considering various policy and pricing issues related to power purchased from Qualifying Facilities.Final decision expected by third quarter 2007. R.04-04-003 Transmission Owner 9 Rate Case (TO9) Primary FERC rate-making proceeding to determine electric transmission revenues and wholesale and retail transmission rates effective March 1, 2007.FERC Order approving settlement issued on June 7, 2007. ER06-1325-000 Transmission Owner 10 Rate Case (TO10) Primary FERC rate-making proceeding to determine electric transmission revenues and wholesale and retail transmission rates effective October 1, 2007.Application filed on July 30, 2007.Final decision expected May 2008. ER07-1213-000 2007 Renewable ResourcesSolicitation and Implementation 2007 Renewable Portfolio Standards solicitation approved in February 2007.Contracts are expected to be executed by year-end 2007.A decision on the use of short-term contracts is expected by third quarter 2007.A decision on the use of tradable Renewable Energy Credits is expected by year-end 2007. R.06-05-027 D.07-02-011 R.06-02-012 D.07-07-027 Energy Efficiency Order Instituting Rulemaking (OIR) Post-2005 Rulemaking to determine Energy Efficiency policies and programs including shareholder risk/return mechanism.A final decision on shareholder incentives is expected by year-end 2007. R.06-04-010 Catastrophic Event Memorandum Account (CEMA) CPUC proceeding to recover costs of responding to the 2005-2006 winter storms and the July 2006 “heat storm.”A decision denying heat storm costs was issued in July 2007. PG&E Corporation and the Utility are unable to predict when a final decision regarding winter storm costs will be issued. A.06-11-005 D.07-07-041 For a discussion of these regulatory cases, see PG&E Corporation's and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007, and PG&E Corporation’s and Pacific Gas and Electric Company's Annual Report on Form 10-K for the year ended December 31, 2006. 17 Table 16: PG&E Corporation Condensed Consolidated Statements of Income (in millions, except per share amounts) (Unaudited) Three Months Ended Six Months Ended (in millions, except per share amounts) June 30, June 30, 2007 2006 2007 2006 Operating Revenues Electric $ 2,359 $ 2,214 $ 4,534 $ 4,077 Natural gas 828 803 2,009 2,088 Total operating revenues 3,187 3,017 6,543 6,165 Operating Expenses Cost of electricity 884 781 1,607 1,311 Cost of natural gas 396 368 1,150 1,241 Operating and maintenance 922 982 1,842 1,844 Depreciation, amortization, and decommissioning 430 421 860 835 Total operating expenses 2,632 2,552 5,459 5,231 Operating Income 555 465 1,084 934 Interest income 37 41 89 64 Interest expense (185 ) (164 ) (375 ) (318 ) Other income, net 10 28 14 28 Income Before Income Taxes 417 370 812 708 Income tax provision 148 138 287 262 Net Income $ 269 $ 232 $ 525 $ 446 Weighted Average Common Shares Outstanding, Basic 350 346 350 345 Net Earnings Per Common Share, Basic $ 0.75 $ 0.65 $ 1.46 $ 1.26 Net Earnings Per Common Share, Diluted $ 0.74 $ 0.65 $ 1.45 $ 1.25 Dividends Declared Per Common Share $ 0.36 $ 0.33 $ 0.72 $ 0.66 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 18 Table 17: PG&E Corporation Condensed Consolidated Balance Sheets (in millions) Balance At (in millions) June 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 366 $ 456 Restricted cash 1,428 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $47 million in 2007 and$50 million in 2006) 2,201 2,343 Regulatory balancing accounts 886 607 Inventories: Gas stored underground and fuel oil 191 181 Materials and supplies 161 149 Income taxes receivable 175 - Prepaid expenses and other 435 716 Total current assets 5,843 5,867 Property, Plant, and Equipment Electric 24,687 24,036 Gas 9,277 9,115 Construction work in progress 1,288 1,047 Other 16 16 Total property, plant, and equipment 35,268 34,214 Accumulated depreciation (12,726 ) (12,429 ) Net property, plant, and equipment 22,542 21,785 Other Noncurrent Assets Regulatory assets 4,626 4,902 Nuclear decommissioning funds 1,934 1,876 Other 488 373 Total other noncurrent assets 7,048 7,151 TOTAL ASSETS $ 35,433 $ 34,803 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 19 Table 17 (continued): PG&E Corporation Condensed Consolidated Balance Sheets (in millions) Balance At (in millions, except share amounts) June 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 575 $ 759 Long-term debt, classified as current - 281 Rate reduction bonds, classified as current 147 290 Energy recovery bonds, classified as current 345 340 Accounts payable: Trade creditors 822 1,075 Disputed claims and customer refunds 1,648 1,709 Regulatory balancing accounts 747 1,030 Other 429 420 Interest payable 638 583 Income taxes payable - 102 Deferred income taxes 208 148 Other 1,391 1,513 Total current liabilities 6,950 8,250 Noncurrent Liabilities Long-term debt 7,673 6,697 Energy recovery bonds 1,771 1,936 Regulatory liabilities 3,862 3,392 Asset retirement obligations 1,502 1,466 Income taxes payable 231 - Deferred income taxes 2,889 2,840 Deferred tax credits 103 106 Other 2,004 2,053 Total noncurrent liabilities 20,035 18,490 Commitments and Contingencies (Notes 2, 4, 5, 9, and 10) Preferred Stock of Subsidiaries 252 252 Preferred Stock Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, issued 374,136,073 common and 1,283,877 restricted shares in 2007 and issued 372,803,521 common and 1,377,538 restricted shares in 2006 5,999 5,877 Common stock held by subsidiary, at cost, 24,665,500 shares (718 ) (718 ) Reinvested earnings 2,925 2,671 Accumulated other comprehensive loss (10 ) (19 ) Total common shareholders' equity 8,196 7,811 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 35,433 $ 34,803 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 20 Table 18: PG&E Corporation Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Six Months Ended (in millions) June 30, 2007 2006 Cash Flows From Operating Activities Net income $ 525 $ 446 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 914 868 Deferred income taxes and tax credits, net 102 69 Other deferred charges and noncurrent liabilities 130 155 Gain on sale of assets (1 ) (15 ) Net effect of changes in operating assets and liabilities: Accounts receivable 142 373 Inventories (22 ) 60 Accounts payable (214 ) (232 ) Accrued taxes and income taxes receivable (61 ) (79 ) Regulatory balancing accounts, net (483 ) 18 Other current assets 273 (56 ) Other current liabilities (46 ) (103 ) Other (23 ) 36 Net cash provided by operating activities 1,236 1,540 Cash Flows From Investing Activities Capital expenditures (1,320 ) (1,178 ) Net proceeds from sale of assets 8 7 Decrease (increase) in restricted cash (13 ) 48 Proceeds from nuclear decommissioning trust sales 548 757 Purchases of nuclear decommissioning trust investments (606 ) (799 ) Net cash used in investing activities (1,383 ) (1,165 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility - 50 Repayments under accounts receivable facility and working capital facility (300 ) (310 ) Net issuance of commercial paper, net of $2 million discount in 2007 109 213 Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (143 ) (141 ) Energy recovery bonds matured (160 ) (130 ) Common stock issued 89 77 Common stock repurchased - (114 ) Common stock dividends paid (242 ) (228 ) Other 14 (84 ) Net cash (used in) provided by financing activities 57 (667 ) Net change in cash and cash equivalents (90 ) (292 ) Cash and cash equivalents at January 1 456 713 Cash and cash equivalents at June 30 $ 366 $ 421 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 239 $ 270 Income taxes paid, net 282 247 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 128 $ 115 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 21 Table 19: Pacific Gas and Electric Company Condensed Consolidated Statements of Income (in millions) (Unaudited) Three Months Ended Six Months Ended (in millions) June 30, June 30, 2007 2006 2007 2006 Operating Revenues Electric $ 2,359 $ 2,214 $ 4,534 $ 4,077 Natural gas 828 803 2,009 2,088 Total operating revenues 3,187 3,017 6,543 6,165 Operating Expenses Cost of electricity 884 781 1,607 1,311 Cost of natural gas 396 368 1,150 1,241 Operating and maintenance 921 982 1,840 1,844 Depreciation, amortization and decommissioning 430 421 859 834 Total operating expenses 2,631 2,552 5,456 5,230 Operating Income 556 465 1,087 935 Interest income 35 39 83 58 Interest expense (178 ) (157 ) (360 ) (303 ) Other income, net 15 25 24 31 Income Before Income Taxes 428 372 834 721 Income tax provision 154 141 299 273 Net Income 274 231 535 448 Preferred stock dividend requirement 4 4 7 7 Income Available for Common Stock $ 270 $ 227 $ 528 $ 441 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 22 Table 20: Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions) Balance At (in millions) June 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 78 $ 70 Restricted cash 1,428 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $47 million in 2007 and $50 million in 2006) 2,201 2,343 Related parties 5 6 Regulatory balancing accounts 886 607 Inventories: Gas stored underground and fuel oil 191 181 Materials and supplies 161 149 Income taxes receivable 127 20 Prepaid expenses and other 433 714 Total current assets 5,510 5,505 Property, Plant, and Equipment Electric 24,687 24,036 Gas 9,277 9,115 Construction work in progress 1,288 1,047 Total property, plant, and equipment 35,252 34,198 Accumulated depreciation (12,711 ) (12,415 ) Net property, plant, and equipment 22,541 21,783 Other Noncurrent Assets Regulatory assets 4,626 4,902 Nuclear decommissioning funds 1,934 1,876 Related parties receivable 25 25 Other 389 280 Total other noncurrent assets 6,974 7,083 TOTAL ASSETS $ 35,025 $ 34,371 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 23 Table 20 (continued): Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions) Balance At (in millions, except share amounts) June 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 575 $ 759 Long-term debt, classified as current - 1 Rate reduction bonds, classified as current 147 290 Energy recovery bonds, classified as current 345 340 Accounts payable: Trade creditors 822 1,075 Disputed claims and customer refunds 1,648 1,709 Related parties 30 40 Regulatory balancing accounts 747 1,030 Other 412 402 Interest payable 625 570 Deferred income taxes 212 118 Other 1,224 1,346 Total current liabilities 6,787 7,680 Noncurrent Liabilities Long-term debt 7,393 6,697 Energy recovery bonds 1,771 1,936 Regulatory liabilities 3,862 3,392 Asset retirement obligations 1,502 1,466 Income taxes payable 100 - Deferred income taxes 2,950 2,972 Deferred tax credits 103 106 Other 1,879 1,922 Total noncurrent liabilities 19,560 18,491 Commitments and Contingencies (Notes 2, 4, 5,9 and 10) Shareholders' Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 279,624,823 shares 1,398 1,398 Common stock held by subsidiary, at cost, 19,481,213 shares (475 ) (475 ) Additional paid-in capital 2,036 1,822 Reinvested earnings 5,467 5,213 Accumulated other comprehensive loss (6 ) (16 ) Total shareholders' equity 8,678 8,200 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 35,025 $ 34,371 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 24 Table 21: Pacific Gas and Electric Company Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Six Months Ended (in millions) June 30, 2007 2006 Cash Flows From Operating Activities Net income $ 535 $ 448 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 913 867 Deferred income taxes and tax credits, net 101 73 Other deferred charges and noncurrent liabilities 129 153 Gain on sale of assets (1 ) (15 ) Net effect of changes in operating assets and liabilities: Accounts receivable 143 373 Inventories (22 ) 60 Accounts payable (221 ) (233 ) Accrued taxes and income taxes receivable (59 ) (110 ) Regulatory balancing accounts, net (483 ) 18 Other current assets 271 (52 ) Other current liabilities (48 ) (70 ) Other (23 ) (2 ) Net cash provided by operating activities 1,235 1,510 Cash Flows From Investing Activities Capital expenditures (1,320 ) (1,178 ) Net proceeds from sale of assets 8 7 Decrease (increase) in restricted cash (13 ) 48 Proceeds from nuclear decommissioning trust sales 548 757 Purchases of nuclear decommissioning trust investments (606 ) (799 ) Net cash used in investing activities (1,383 ) (1,165 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility - 50 Repayments under accounts receivable facility and working capital facility (300 ) (310 ) Net issuance of commercial paper, net of $2 million discount in 2007 109 213 Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (143 ) (141 ) Energy recovery bonds matured (160 ) (130 ) Common stock dividends paid (254 ) (230 ) Preferred stock dividends paid (7 ) (7 ) Equity infusion from PG&E Corporation 200 - Other 21 (88 ) Net cash (used in) provided by financing activities 156 (643 ) Net change in cash and cash equivalents 8 (298 ) Cash and cash equivalents at January 1 70 463 Cash and cash equivalents at June 30 $ 78 $ 165 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 226 $ 243 Income taxes paid, net 299 308 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. 25
